Dunn, J.
In this equity suit, .the bill was filed by a mother against her daughter, to avoid a deed of conveyance of real estate. The gist of the allegations is that, at the time of the execution and delivery of the instrument, the plaintiff, supposing that she was making her will, did not know, nor in the then state of her mental and physical health, could know, that she was conveying her home property in fee-simple. The defense conceded that there was no monetary consideration for the deed. Whether the grantee gave any promise, as a result of bargain with the grantor, for a breach of which a right to action would arise, was not passed upon, of record.
The issue was on answer, replication, and proof. The Justice sitting, without filing a finding of facts, signed and entered a decree dismissing the bill. The plaintiff appealed.
The case involves no legal question of importance or interest, and a discussion of the evidence would avail nothing of value. An equity decree, not shown on appeal to be manifestly wrong, must stand. The mandate will be:

Appeal dismissed.


Decree below affirmed.